EXHIBIT 10.21

EXECUTIVE EMPLOYMENT AGREEMENT

        This Executive Employment Agreement ("Agreement") is entered into as of
July 1, 2003 (the "Effective Date"), by and between Medix Resources, Inc., a
Colorado corporation (the "Company"), and Darryl Cohen ("Executive").

        WHEREAS, Executive has been employed by the Company as President and
Chief Executive Office since September 25, 2002 and has served as a member of
the Board of Directors of the Company (the "Board") since October 8, 2002;

        WHEREAS, the Company desires to continue to employ Executive pursuant to
this Employment Agreement as of the Effective Date and Executive desires to
continue such employment with the Company on the terms and conditions set forth
below.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
respective covenants and agreements of the parties contained in this document,
the Company and Executive agree as follows:

        1. Title; Duties, Authorities and Responsibilities. During the
Employment Period (as defined in Section 2 below), Executive will serve as
President and Chief Executive Officer ("CEO") of the Company. In addition,
Executive shall serve as a member of the Board. The duties, authority and
responsibilities of Executive shall be commensurate with the duties, authority
and responsibilities customarily accorded the chief executive officer of a
publicly traded company, and shall include such duties and responsibilities
consistent with his position as the Board may from time to time reasonably
assign in good faith to Executive. Executive, to the best of his ability, shall
perform faithfully and competently such duties and responsibilities. Executive
shall report to the Board. Executive shall not be required to perform his
services under this Agreement from the Company's offices in New York City but
acknowledges that he may be required to travel in the performance of his
services hereunder, including trips, from time to time, to the Company's
offices.

        2. Employment Period. The term of this Agreement and Executive's
employment hereunder shall begin on the Effective Date and shall continue
thereafter until the close of business on June 30, 2004, unless sooner
terminated pursuant to Section 10 below (the "Employment Period").

        3. Base Salary. For services rendered by Executive pursuant to this
Agreement, Executive shall receive a base salary ("Base Salary") at an annual
rate of $375,000, less applicable deductions. Executive's Base Salary may be
increased, but in no event shall decrease, during the Employment Period.
Executive's Base Salary, less applicable deductions, shall be paid in periodic
installments in accordance with the Company's regular payroll practices.

        4. Performance Period Bonus.

                (a) The Company shall pay Executive immediately after the
execution of this Agreement $150,000 in a lump-sum payment as his performance
period bonus for the 2002-2003 performance period. If Executive is employed by
the Company on June 30, 2004, the Company shall pay Executive on or before July
15, 2004 a performance period bonus for the performance period July 1, 2003
through June 30, 2004 (the "Performance Period") based on the following formula:

                        $375,000                 X                
A                 =                 Performance Period Bonus
                                                                    $1,500,000

where A equals the amount of the Company's Gross Revenues (as defined below) for
the Performance Period; provided, however, A shall not be greater than
$1,500,000.

                (b) If Executive's employment with the Company has been
terminated by the Company without Cause (as defined below) or has been
terminated by Executive for Good Reason (as defined below), the Company shall
pay Executive within 30 days of the termination of his employment a performance
period bonus for the performance period ending on the Termination Date (as
defined below) based on the formula:

                        $375,000                 X                
A                 =                 Performance Period Bonus
                                                                  $1,500,000

where A equals the Company's Gross Revenues for the period July 1, 2003 through
the Termination Date annualized to the period ended June 30, 2004; provided,
however, A shall not be greater than $1,500,000.

                (c) If Executive's employment with the Company has been
terminated by the Company for Cause (as defined below), Executive shall not be
entitled to a performance period bonus for the Performance Period.

                (d) If Executive's employment with the Company has been
terminated as a result of Executive's death or disability, or by Executive not
for Good Reason (as defined below), the Company shall pay Executive within 30
days of the Termination Date a performance period bonus for the performance
period ending on the Termination Date based on the formula:

                        $375,000         X         A                 X        
B         =         Performance Period Bonus
                                                     
$1,500,000                  365

where A equals the Company's Gross Revenues for the period July 1, 2003 through
the Termination Date as annualized to the period ended June 30, 2004 and B is
the number of days commencing on June 30, 2003 and ending on the Termination
Date; provided, however, A shall not be greater than $1,500,000.

                (e) As used in this Agreement, the following terms shall have
the following meanings:

                        (i) "Gross Revenues" for any period means the "revenues"
line of the Company's income statement for such period, including any revenues
of businesses acquired during the Term, but excluding any extraordinary items
such as proceeds from the sale of assets or from the repayment of indebtedness
owed to the Company;

                        (ii) "Cause" means :

                                (1) a material breach by Executive of any
provision of this Agreement;

                                (2) the conviction of Executive or a plea of
guilty or nolo contendere with respect to a crime constituting a felony; and

                                (3) gross neglect of Executive's material duties
hereunder or willful misconduct in the performance of his material
responsibilities hereunder;

provided, however, the Company shall not be entitled to terminate Executive's
employment for Cause under clause (1) or (3) above unless the Company provided
Executive with written notice of the facts and circumstances giving rise to
Cause within 90 days of the occurrence of such facts and circumstance and
Executive fails to cure the situation within 15 days after receipt of such
notice. (iii) "Good Reason" shall mean the occurrence or worsening of a
significant health condition with respect to a member of Executive's immediate
family that is expected to be of a prolonged duration and requires such
attention from Executive that he cannot reasonably be expected to performing his
duties and responsibilities hereunder or a material breach of the provisions of
this Agreement, including but not limited to, any of the following without the
Executive's consent:

                                (1) a material diminution in Executive's
authority, duties or responsibilities as normally associated with the position
of President and CEO in a company the size and nature of the Company;

                                (2) a reduction in Executive's Base Salary or
bonuses, or any failure by the Company to grant the Performance Shares or the
Option in accordance with Section 5(a)(i) and (ii) hereof, respectively;

                                (3) the failure to pay in a timely manner any
compensation (including benefits) owed to Executive;

                                (4) a change in reporting structure so that
Executive reports to someone other than the Board; or

                                (5) the failure by the Company to nominate or
renominate Executive as a Director of the Board, or the removal by the Company
of Executive as President and CEO of the Company;

provided, however, Executive shall not be entitled to resign for Good Reason
unless Executive provides the Company with written notice of the event
constituting "Good Reason" within 45 days of the occurrence of such event and,
if such event is curable, the Company fails to cure such event within 15 days
after receipt of such notice.

                        (iv) "Termination Date" means the date Executive's
employment with the Company terminates; provided, however, in the case where the
Company failed to provide the 90-day notice required by Section 10(a) hereof, or
where Executive provides the 90-days notice required by Section 10(a) but the
Company terminates Executive's employment without Cause prior to the end of the
notice period, Termination Date shall mean the last day of such 90-day notice
period.

        5. Equity.

                (a) In addition to all other compensation and benefits provided
hereunder, the Company as an inducement to remain President and CEO, shall grant
Executive the following:

                        (i) One million (1,000,000) performance shares (the
"Performance Shares") under the Company's 2003 Stock Incentive Plan (the "Plan")
providing Executive with the right (the "Performance Objective") to receive
1,000,000 shares of the Company's common stock, par value $0.001 per share
("Common Stock") on the earlier of (a) January 6, 2004, but only if the Company
on such date is not in a bankruptcy proceeding, or (b) July 9, 2008, but only if
Executive is CEO of the Company on either of said dates. The Company shall also
provide Executive with a payment sufficient to cover all taxes incurred by
Executive in connection with the issuance of such shares and the Company's
payments to the Executive to cover taxes;

                        (ii) a five (5) year non-qualified stock option (the
"Option") under the Plan to purchase 3,000,000 shares of Common Stock at an
exercise price of $0.25 per share. The Option with respect to 250,000 shares
shall vest (i.e., become nonforfeitable and exercisable) on September 30, 2003,
and with respect to an additional 250,000 shares on each of December 31, 2003,
March 30, 2004 and June 30, 2004 if Executive is employed by the Company on the
respective days. (The portion of the Option to the extent of the 1,000,000
shares vesting pursuant to the immediately preceeding sentence shall be referred
to as the "Non-Performance Based Portion"). The Option shall vest with respect
to 2,000,000 shares on the earlier of (a) June 30, 2004, but only if Executive
is still CEO of the Company on that date, or (b) July 9, 2008, but only if
Executive is still CEO on said date. Vesting on June 30, 2004 shall only be to
the extent determined under the following formula:

                2,000,000                 X                 A                
=         Shares Vesting
                                                           $1,500,000

where A equals the amount of the Company's Gross Revenues for the Performance
Period; provided, however, A shall not be greater than $1,500,000. (The portion
of the Option to the extent of the 2,000,000 shares vesting pursuant to the
foregoing formula shall be referred to as the "Performance Based Portion".)

                (b) Executive shall be entitled to receive further options
and/or other grants of equity in the Company from time to time during the
Employment Period as reasonably determined by the Board.

                (c) Notwithstanding anything herein to the contrary,

                        (i) if Executive's employment with the Company has been
terminated by the Company without Cause or is terminated by Executive for Good
Reason, (1) the Performance Objective with respect to the Performance Shares
shall be deemed to have been met and the Company shall immediately issue the
shares of Common Stock with respect to the Performance Shares, (2) the
Non-Performance Based Portion of the Option shall immediately vest and remain
exercisable for the remaining original term of the Option and (3) the
Performance Based Portion of the Option shall vest and remain exercisable for
the remaining original term of the Option to the extent determined under the
following formula:

                2,000,000         X         A         =         Shares Vesting
                                            $1,500,000

where A is the Company's Gross Revenues for the period July 1, 2003 through the
Termination Date annualized to the period ended June 30, 2004; provided,
however, A shall not be greater than $1,500,000;

                        (ii) if Executive's employment with the Company has been
terminated by the Company for Cause, the Option to the extent not vested and the
Performance Shares, if the Performance Objective had not previously been met,
shall be immediately forfeited.

                        (iii) if Executive's employment with the Company has
been terminated as a result of Executive's death or disability or by Executive
not for Good Reason, then (1) the Performance Shares shall continue to be
subject to the provisions of Section 5(a)(i) hereof and (2) the Performance
Based Portion of the Option shall vest to the extent determined under the
following formula:

                2,000,000         X         A                 X        
B         =         Shares Vesting
                                             $1,500,000                    365

where A is the Company's Gross Revenue for the period July 1, 2003 through the
Termination Date annualized to the period ended June 30, 2004 and B is the
number of days commencing on July 1, 2003 and ending on the Termination Date;
provided, however, A shall not be greater than $1,500,000;

                        (iv) if a change in control of the Company occurs, any
unvested options described in this Section 5 shall vest and shall become
exercisable upon the effective date of the change in control and all options
shall remain exercisable for the remaining original term of the options and the
Performance Objective with respect to the Performance Shares shall be deemed to
have been met and the Company shall immediately issue the shares of Common Stock
with respect to the Performance Shares. For the purpose of this Agreement, a
"change in control" means: (A) the direct or indirect acquisition, whether in
one or a series of transactions by any person (as such term is used in Section
13(d) and Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")), or related persons (such person or persons, an
"Acquirer") constituting a group (as such term is used in Rule 13d-5 under the
Exchange Act), of (1) beneficial ownership (as defined in the Exchange Act) of
issued and outstanding shares of stock of the Company, the result of which
acquisition is that such person or such group possesses in excess of 50% of the
combined voting power of all then-issued and outstanding stock of the Company,
or (2) the power to elect, appoint, or cause the election or appointment of at
least a majority of the members of the Board (or such other governing body in
the event the Company or any successor entity is not a corporation); (B) a
merger or consolidation of the Company with a person or a direct or indirect
subsidiary of such person, provided that the result of such merger or
consolidation, whether in one or a series of related transactions, is that the
holders of the outstanding voting stock of the Company immediately prior to the
consummation of such transaction do not possess, whether directly or indirectly,
immediately after the consummation of such merger or consolidation, in excess of
50% of the combined voting power of all then-issued and outstanding stock of the
merged or consolidated person, its direct or indirect parent, or the surviving
person of such merger or consolidation; or (C) a sale or disposition, whether in
one or a series of transactions, of all or substantially all of the Company's
assets.

                (d) Registration Right. The Company shall as promptly as
reasonably practical file a registration statement on Form S-8 with the
Securities and Exchange Commission (including a resale prospectus on Form S-3
registering the resale of shares of Common Stock by Executive and other
affiliates of the Company) registering all of the shares of Common Stock
options, performance shares or any other equity awards that may be granted under
the Plan, including to Executive as herein provided. The Company shall keep such
Form S-8 registration statement effective for so long as any options,
performance shares or other equity awards granted under the Plan remain
outstanding. Notwithstanding anything in this Section 5(d) to the contrary, the
Company's obligations under this Section 5(d) are limited to the use of its best
effort only.

        6. Indemnification. As an employee, officer and director of the Company,
Executive shall be fully indemnified by the Company while employed and
thereafter to the fullest extent permitted by law. The Company shall advance to
Executive any expense incurred by Executive which is subject to such
indemnification by the Company. To implement this provision, during the
Employment Period, the Company shall maintain directors and officers liability
insurance providing at least the same level of coverage as was maintained by the
Company on the Effective Date, and shall name Executive as an insured under all
such policies. The Company also shall execute and deliver to Executive an
indemnification agreement for officers and directors in the form attached hereto
as Exhibit A.

        7. Expenses. In the performance of his duties and responsibilities to
the Company under this Agreement, Executive shall be entitled to reimbursement
by the Company for all travel, entertainment, and other expenses incurred by him
during the Employment Period. In particular, and not by way of limitation,
Executive shall be reimbursed for all expenses associated with his travel to and
from his home in Florida to the Company's offices in New York City, his lodging
while in New York City, his meals, cab fare and other incidentals. In addition,
the Company shall provide Executive an auto allowance for the Term of $15,000.

        8. Other Benefits. During the Employment Period, the Company shall
reimburse Executive for up to $10,000 for his actual costs for he and his family
for health, dental and vision care (including insurance premiums, deductibles
and co-pays) based on submitted expense reports. In addition, during the
Employment Period, Executive shall be entitled to participate in and have the
benefits of all present and future life, accident and disability plans, pension,
profit-sharing and savings plans and all other plans and benefits which the
Company now or in the future from time to time makes available to any of its
senior executives. In addition, the Company shall obtain, and during the
Employment Period maintain, a $3,000,000 term life insurance policy for
Executive, payable on his death to the beneficiary or beneficiaries selected by
Executive or, if no beneficiary has been selected, to his estate.

        9. Vacations and Holidays. Executive shall be entitled to such annual
vacation and holiday time off with full pay as the Company may provide in its
standard policies and practices for other senior executives; provided, however,
that in no event shall Executive be entitled to less than four (4) weeks annual
paid vacation time.

        10. Termination. Notwithstanding Section 2 hereof, the Employment Period
may be terminated as follows: (a) at any time, for any reason, by either the
Company (a termination by Company without Cause) or Executive (a termination by
Executive not for Good Reason) upon 90 days advance written notice (a
termination by Company without Cause); (b) by the Company for Cause upon written
notice to Executive, (c) by Executive for Good Reason upon written notice to the
Company or (d) upon the death or disability of Executive.

        11. Offset In Event of Termination Not For Good Reason. In the event
Executive terminates his employment with the Company not for Good Reason, (a)
any sign-on bonus Executive may receive from a subsequent employer attributable
to services performed or to be performed for the subsequent employer during the
period between the Termination Date and the end of the original Employment Term
(the "Unfinished Term") shall reduce the amount of any performance period bonus
owed to Executive pursuant to Section 4(d) hereof, (b) any restricted or
unrestricted stock granted to Executive from a subsequent employer attributable
to services performed or to be performed for the subsequent employer during the
Unfinished Term shall reduce the number of Performance Shares that Executive
would be entitled to pursuant to Section 5(c)(iii)(1) hereof by an amount equal
in value to the value of the stock granted to Executive by the subsequent
employer, and (c) any options granted to Executive from a subsequent employer
attributable to services performed by Executive for the subsequent employer
during the Unfinished Term shall reduce the portion of the Option that would
vests pursuant to Section 5(c)(iii)(2) hereof by an amount equal in value to the
value of the options granted to Executive by the subsequent employer .

        12. Other Activities. Executive shall devote substantially all of his
working time and efforts to the business and affairs of the Company, and to the
diligent and faithful performance of the duties and responsibilities duly
assigned to him pursuant to this Agreement, except for vacations, holidays and
sickness. However, Executive may devote a reasonable amount of time to (i) the
management of his investments and CB Associates, LLC, (ii) civic, community,
and/or charitable activities, and (iii) with the prior written consent of the
Board, which shall not be unreasonably withheld, to serve as a director of other
companies.

        13. Confidential and Proprietary Information. Unless, otherwise required
by law, during the Employment Period and thereafter, Executive shall not,
without the prior written consent of the Board, disclose or use for any purpose
(except in the course of his employment under this Agreement and in furtherance
of the business of the Company) any confidential information, trade secrets or
proprietary data ("Confidential Information") of the Company. Executive agrees
to execute the Company's standard confidential information agreement, a true and
correct copy of which is attached hereto as Exhibit B.

        14. Absence of Conflict. Executive represents and warrants that his
employment by the Company, and his performance of his obligations as described
herein, shall not conflict with, and will not be constrained by, any prior
employment or consulting agreement or relationship, and that any limitations on
Executive's ability to perform as provided hereunder and as contemplated by the
parties have been disclosed in writing to the Company.

        15. Assignment. This Agreement, and all rights and obligations under
this Agreement, shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective heirs, successors,
executors, administrators and assigns.

        16. Notices. For purposes of this Agreement, notices and other
communications provided for herein (each a "Notice"), shall be in writing and
shall be delivered personally or sent by United States certified mail, return
receipt requested, postage prepaid, addressed to each party's last known
address, or to such other address, or to the attention of such other persons, as
the recipient party has previously furnished to the other party in writing in
accordance with this paragraph. Such Notice shall be effective upon delivery, or
three days after it has been mailed as provided above, whichever occurs first.

        17. Integration. This Agreement and its Exhibit A and Exhibit B
represent the entire agreement and understanding between the parties as to the
subject matter hereof, and supersede all prior or contemporaneous agreements,
whether written or oral. Notwithstanding the foregoing, this Agreement does not
supersede any rights or benefits Executive may have accrued prior to the
execution of this Agreement. No waiver, alteration, or modification of any of
the provisions of this Agreement or its Exhibit A and/or Exhibit B shall be
binding unless in writing and signed by Executive and by the Chairman of the
Board.

        18. Waiver. Failure or delay on the part of either party hereto to
enforce any right, power or privilege hereunder shall not be deemed to
constitute a waiver thereof. Additionally, a waiver by either party of a breach
of any promise herein by the other party shall not operate as, or be construed
to constitute, a waiver of any subsequent breach by such other party.

        19. Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. However, if any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision, but this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

        20. Attorneys' Fees. Subject to Section 24 hereof, in the event of any
dispute, claim, case or controversy arising under or relating to this Agreement
(including enforcing judgments and appeals), each party shall pay its or his
expenses, except in the case where Executive is the prevailing party, Executive
shall be entitled to reimbursement of his reasonable attorneys' fees and costs
of suit, in addition to such other relief as may be granted by the court.

        21. Headings. The headings of the paragraphs contained in this Agreement
are for reference purposes only, and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.

        22. Negotiation Fees. Promptly following the written request of
Executive for reimbursement, the Company shall reimburse Executive for all of
his legal and other professional services fees and expenses related to the
negotiation and execution of this Agreement; provided, however, that the
Company's reimbursement obligation under this Section 22 shall be limited to
$10,000.

        23. Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of New York.

        24. Dispute Resolution.

                (a) Except as otherwise expressly provided herein, Executive and
the Company agree that any and all disputes between the Company and Executive,
which relate to, arise out of or pertain to Executive's employment, separation
from employment or the construction or interpretation of this Agreement shall be
submitted to and resolved by final and binding arbitration. The arbitration
shall be instead of any civil litigation; this means that Executive and the
Company are each waiving any rights to a jury trial. Executive and the Company
expressly understand and agree that consistent with the foregoing, no party to
this Agreement shall institute a proceeding in any court or administrative
agency to resolve a dispute arising under or in connection with this Agreement.

                (b) Executive and the Company expressly understand and agree
that there will be no court or jury trial of disputes between them arising out
of or in connection with this Agreement, Executive's employment or separation
from employment including, but not limited to, claims under federal, state or
local laws prohibiting employment discrimination. Nevertheless, claims for
unemployment insurance benefits, for workers' compensation insurance benefits,
and for benefits under any ERISA-governed employee benefit plan(s), shall be
resolved pursuant to the claims procedures under such benefit plans.

                (c) All disputes between the parties which are covered by this
Section 24 and which cannot be resolved within two weeks after a demand for
direct negotiation between the parties shall be settled exclusively by binding
arbitration in New York City, New York under the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
"AAA Rules") before a panel of three (3) neutral arbitrators selected in
accordance with the applicable rules. The arbitrators shall award the prevailing
party its attorney's fees, arbitration costs, expert fees, and all other costs
and expenses incurred in connection with the arbitration, including any fees and
costs incurred in confirming and enforcing the award. Executive and the Company
expressly understand and agree that any limitations in the AAA Rules excluding
statutory discrimination from the scope of this Section 24 shall not apply and
that it is the parties' desire to include statutory discrimination claims within
the scope of arbitration. Executive and the Company knowingly and voluntarily
agree to the arbitration provisions set forth in this Section 24. A decision in
arbitration shall be final and binding.

                (d) Judgment may be entered on the arbitrators' award in any
court having jurisdiction. The arbitration filing fee expenses shall be borne
according to the AAA Rules; provided that if and only if the arbitration
involves statutory discrimination claims, the Company shall pay all types of
costs that are unique to arbitration, such as the arbitrator's fees.

        25. Counterparts. This Agreement may be executed in one or more
counterparts, none of which need contain the signature of more than one party
hereto, and each of which shall be deemed to be an original, and all of which
together shall constitute a single agreement.

        IN WITNESS WHEREOF, each of the parties has executed this Agreement, in
the case of the Company by its duly authorized officer, as of the day and year
first above written.

Medix Resources, Inc.

By: ___________________________

Patrick Jeffries

Chairman of the Board of Directors


_______________________________
Darryl R. Cohen
Executive

